            Case 2:17-cv-00740-CB Document 403 Filed 04/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  SEVEN Z ENTERPRISES, INC., et al.,                )    Case No. 2:17-cv-00740-CCC
                                                    )
            Plaintiffs,
                                                    )
                                                    )
  v.
                                                    )
                                                    )
  GIANT EAGLE, INC.,
                                                    )
            Defendant/Counterclaim-Plaintiff,       )
                                                    )
  v.                                                )
                                                    )
  MON VALLEY FOODS, INC., et al.,                   )
            Counterclaim-Defendants.                )
                                                    )
                                                    )
  CELTIC EAGLE, INC.,
                                                    )
            Plaintiff,                              )
                                                    )
  v.                                                )
                                                    )
  GIANT EAGLE, INC.,                                )
            Defendant.                              )

  MOTION TO EXCLUDE EXPERT TESTIMONY AND REPORTS OF PLAINTIFFS’
 EXPERTS KINSHUK JERATH, LEE D. ARMBUSTER, AND JEFFERY A. BACCARE

       Defendant Giant Eagle, Inc. (“Giant Eagle”), by and through its attorneys, hereby moves

to exclude from evidence the expert reports and testimony of three expert witnesses proffered by

Plaintiffs. As set forth in Giant Eagle’s accompanying Consolidated Brief in Support of this

Motion to Exclude (“Brief”), the proffered reports and testimony do not meet the standard for

admissibility under Federal Rules of Evidence 702 and 703 and Daubert v. Merrell Dow

Pharmaceuticals, 509 U.S. 579, 589 (1993).

       In support of this Motion, Giant Eagle states as follows:

       1.        This Motion seeks the exclusion of three expert reports served by Plaintiffs on Giant

Eagle on February 21, 2020:
              Case 2:17-cv-00740-CB Document 403 Filed 04/20/20 Page 2 of 4




                  a.       The Expert Report of Professor Kinshuk Jerath, an Associate Professor of
                           Business in the Marketing Division at Columbia Business School at
                           Columbia University who opines that the fuelperks! and fuelperks+
                           programs either were or are “unprofitable” to the Plaintiffs on average. A
                           copy of Professor Jerath’s Report is attached as Exhibit 1 to the
                           accompanying Brief (“Jerath Rep.”). Giant Eagle deposed Mr. Jerath on
                           March 6, 2020. A copy of Professor Jerath’s deposition testimony is
                           attached as Exhibit 3 to the accompanying Brief (“Jerath Tr.”).

                  b.       The Expert Report of Lee D. Armbuster, an individual who owns two
                           independent grocery stores in Virginia, who offers multiple opinions
                           regarding alleged wrongdoing by Giant Eagle. A copy of Mr. Armbuster’s
                           Report is attached as Exhibit 6 to the accompanying Brief (“Armbuster
                           Rep.”). Giant Eagle deposed Mr. Armbuster on March 13, 2020. A copy
                           of Mr. Armbuster’s deposition testimony is attached as Exhibit 7 to the
                           accompanying Brief (“Armbuster Tr.”).

                  c.       The Expert Report of Jeffrey A. Baccare, a certified public accountant, who
                           opined about the impact of fuelperks! and fuelperks+ on Plaintiffs’
                           combined net cash flow and net income margins. A copy of Mr. Baccare’s
                           Report is attached as Exhibit 13 to the accompanying Brief (“Baccare
                           Rep.”). Giant Eagle deposed Mr. Baccare on March 10, 2020. A copy of
                           Mr. Baccare’s deposition testimony is attached as Exhibit 14 to the
                           accompanying Brief (“Baccare Tr.”). 1

         2.       For the reasons set forth in the accompanying Brief, the reports and testimony of

Professor Jerath, Mr. Armbuster, and Mr. Baccare, should be excluded.

         3.       A proposed Order is attached hereto.



Dated: April 20, 2020                                          Respectfully submitted,

                                                               /s/ Daniel J. Stuart
                                                               Bernard D. Marcus (PA ID #01293)
                                                               marcus@marcus-shapira.com
                                                               Jonathan D. Marcus (PA ID #312829)
                                                               jmarcus@marcus-shapira.com
                                                               Daniel J. Stuart (PA ID #321011)
                                                               stuart@marcus-shapira.com

1
 Plaintiffs also served a fourth expert report from E. Allen Jacobs, a consultant at Berkeley Research Group LLC in
Texas, purporting to calculate the economic damages to Plaintiffs under an assumption of liability. Due to the ongoing
COVID-19 crisis, Giant Eagle has not had the opportunity to depose Mr. Jacobs. The parties are working to schedule
Mr. Jacob’s deposition, after which time Giant Eagle will evaluate whether Mr. Jacobs’ report and testimony is
admissible and, if appropriate, file a similar Motion to Exclude.


                                                          2
Case 2:17-cv-00740-CB Document 403 Filed 04/20/20 Page 3 of 4




                                  Scott D. Livingston (PA ID #60649)
                                  livingston@marcus-shapira.com
                                  Joshua A. Kobrin (PA ID #318200)
                                  kobrin@marcus-shapira.com
                                  MARCUS & SHAPIRA LLP
                                  301 Grant Street
                                  One Oxford Centre, 35th Floor
                                  Pittsburgh, PA 15219
                                  Telephone: (412) 471-3490
                                  Facsimile: (412) 391-8758

                                  Counsel for Giant Eagle, Inc.




                              3
         Case 2:17-cv-00740-CB Document 403 Filed 04/20/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via ECF this 20th

day of April, 2020 upon the following:



          Kathleen A. Gallagher, Esq.                       James D. Curphey, Esq.
           Russell D. Giancola, Esq.                  Porter Wright Morris & Arthur LLP
             Thomas S. Jones, Esq.                     41 South High Street, Suite 2900
            Kevin C. Meacham, Esq.                           Columbus, OH 43215
              Daniel P. Wolfe, Esq.                       jcurphey@porterwright.com
           Devin A. Winklosky, Esq.
              Matthew C. Gill, Esq.                          James M. Sack, Esq.
              David I. Kelch, Esq.                         The Sack Law Firm P.C.
      Porter Wright Morris & Arthur LLP                8270 Greensboro Drive, Suite 810
            6 PPG Place, Third Floor                         McLean, VA 22102
              Pittsburgh, PA 15222                            jms@sacklaw.com
        kgallagher@porterwright.com
         rgiancola@porterwright.com                       Thomas W. Corbett, Jr., Esq.
           tjones@porterwright.com                            Julian E. Neiser, Esq.
        kmeacham@porterwright.com                       Spilman Thomas & Battle, PLLC
           dwolfe@porterwright.com                       One Oxford Centre, Suite 3440
        dwinklosky@porterwright.com                              301 Grant Street
            mgill@porterwright.com                            Pittsburgh, PA 15219
           dkelch@porterwright.com                         tcorbett@spilmanlaw.com
                                                            jneiser@spilmanlaw.com




                                                    /s/ Daniel J. Stuart
                                                    Daniel J. Stuart
